                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

HOLLY DAGDAG,                                     )
                                                  )
               Petitioner,                        )
                                                  )
v.                                                )       No.:    3:16-CV-364-TAV
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )
                                                  )


                                 MEMORANDUM OPINION

       Holly Dagdag has filed a motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255. Respondent has filed a response in opposition to the motion. Having

considered the pleadings and the record, along with the relevant law, the Court finds that

it is unnecessary to hold an evidentiary hearing,1 and Dagdag’s § 2255 motion will be

denied.

I.     BACKGROUND FACTS AND PROCEDURAL HERTORY

       Dagdag pleaded guilty and was convicted of conspiring to distribute heroin, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(C) [Doc. 39 in No. 3:13-CR-171]. As part of

her guilty plea, Dagdag waived her rights to appeal and file any motions pursuant to 28



       1
         An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
prisoner’s ultimate burden, however, to sustain her claims by a preponderance of the evidence.
See Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
U.S.C. § 2255, with the exception of claims of ineffective assistance of counsel and

prosecutorial misconduct [Doc. 18 ¶ 10(b) in No. 3:13-CR-171]. Based on the drug

quantity Dagdag stipulated to when pleading guilty, a two-level firearms enhancement, and

a three-level reduction for acceptance of responsibility, Dagdag’s total offense level was

19 [Doc. 26 ¶¶ 17, 23-24, 30-32 in No. 3:13-CR-171]. Her prior convictions yielded 10

criminal history points, a criminal history category of V, and a corresponding United States

Sentencing Guidelines (“Guidelines”) range of 57 to 71 months’ imprisonment [Id. at ¶¶

47, 65]. Dagdag was sentenced to 57 months’ imprisonment [Doc. 39 in No. 3:13-CR-

171]. Dagdag did not appeal. The Court thereafter reduced Dagdag’s sentence to 46

months’ imprisonment pursuant to 18 U.S.C. § 3582(c)(2) and Guidelines Amendment 782

[Doc. 43 in No. 3:13-CR-171].

       In June of 2016, Dagdag filed the instant § 2255 motion for a lesser sentence in light

of the holding of Johnson v. United States, which invalidated the residual clause of the

Armed Career Criminal Act (“ACCA”). Johnson v. United States, 135 S. Ct. 2551, 2563

(2015) [Doc. 1]. The United States responded to the motion on July 25, 2016 [Doc. 2].

This matter is ripe for review.2




       2
          Dagdag was released from incarceration after she filed her § 2255 motion. However, her
supervision was revoked in May of 2018, and she was resentenced to 7 months’ imprisonment
followed by 24 months’ supervised release [Docs. 54 & 55 in No. 3:13-CR-171]. According to
information on the website of the Federal Bureau of Prisons, Dagdag was released from
incarceration on December 11, 2018. See https://www.bop.gov/inmateloc/ (search by “Find by
Name”) (last visited May 2, 2019). Because Dagdag is currently serving a term of supervised
release, the Court assumes that she is “in custody” for purpose of the instant motion. See, e.g.,
United States v. Zack, 173 F.3d 431, 1999 WL 96996 at, *1 (6th Cir. February 1, 1999).
                                                2
II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted her appeal rights, a court may

presume that “[s]he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does

not encompass all claimed errors in conviction and sentencing.”            United States v.

Addonizio, 442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations

to those of constitutional or jurisdictional magnitude, or those containing factual or legal

errors “so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       A.     Waiver

       In her plea agreement, Dagdag expressly “waive[d] the right to file any motions or

pleadings pursuant to 28 U.S.C. § 2255” with the exception of “claims of ineffective

assistance of counsel or prosecutorial misconduct” [Doc. 18 ¶ 10(b) in No. 3:13-CR-171].

A knowing and voluntary waiver of § 2255 claims is enforceable. Davila v. United States,

258 F.3d 448, 450-51 (6th Cir. 2001). There is no dispute that Dagdag entered into a

knowing and voluntary plea agreement. Therefore, because Dagdag’s claims are not for

ineffective assistance of counsel or prosecutorial misconduct, they are barred by her § 2255

waiver.

       It is irrelevant that Dagdag entered into her waiver before Johnson was decided.

After all, a “plea agreement allocates risk, and the possibility of a favorable change in the

                                             3
law after a plea is simply one of the risks that accompanies pleas and plea agreements.”

Slusser v. United States, 895 F.3d 437, 440 (6th Cir. 2018) (citation and quotation marks

omitted). Accordingly, Dagdag has waived her right to challenge her sentence under the

reasoning of Johnson.

       B.     Merits

       Neither would Dagdag be entitled to relief upon consideration of the merits of her

motion. Dagdag’s complaint is that she received criminal history points because of her

prior convictions [Doc. 1 p. 4]. However, Dagdag received criminal history points because

her prior convictions constituted “sentences of imprisonment” or “prior sentences” under

§ 4A1.1 of the Guidelines [See Doc. 26 ¶¶ 36, 39, 41-43, 45-46 in No. 3:13-CR-171].

Dagdag was not sentenced as an armed career criminal, nor as a career offender, nor was

her sentenced enhanced due to a “crime of violence” under the Guidelines. Accordingly,

the residual clause invalidated in Johnson has no relationship to the Guidelines provisions

under which Dagdag received criminal history points for her prior convictions.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules

Governing Section 2255 Proceedings for the United States District Courts. Dagdag must

obtain a COA before she may appeal the denial of her § 2255 motion. 28 U.S.C. §

2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

                                            4
merits, a movant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

on procedural grounds, a movant must demonstrate “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should not

issue in this cause.

V.     CONCLUSION

       For the reasons stated herein, Dagdag has failed to establish any basis upon which

§ 2255 relief could be granted, and her motion will be DENIED. A COA from the denial

of her § 2255 motion will be DENIED. The Court CERTIFIES that any appeal from this

action would not be taken in good faith and would be frivolous. Fed. R. App. 24.

Therefore, Petitioner will be DENIED leave to proceed in forma pauperis on appeal. Fed.

R. App. P. 24.

       An appropriate Order will enter.


                                           s/ Thomas A. Varlan
                                            UNITED STATES DISTRICT JUDGE




                                              5
